Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 96, 100, 103, 104, 106, 107, 109, 111, 113 and 116-126 are currently pending. Claims 96, 103, 104, 106, 109, 111, 113 and 116 have been amended by Applicants’ amendment filed 08-18-2022. Claims 98, 99, 101, 102, 105, 108, 110, 112 and 115 have been canceled by Applicants’ amendment filed 08-18-2022. Claims 117-126 have been added by Applicants’ amendment filed 08-18-2022.

Applicant elected of Group I, claims 1, 3, 5, 13, 15, 17, 19, 31, 33, 35, 41, 43, 45-47 and 69-74 (all claims, now canceled), directed to a method of analyzing a primary sample containing a first plurality of organic molecules, and the election of Species as follows:
Species (A): wherein the species method of claim 1, further comprising a step is at least one analytical process predominantly determining at least one quantity (instant claim 3);
Species (B): wherein the species of method of claim 13, further comprising a step is said degree of separation being high enough (instant claim 13); and
Species (C): wherein the species election of method according to claim 5, further comprising a step is further comprising said degree of separation being high enough is (instant claim 15), in the replies filed April 11, 2019 and May 29, 2019 was previously acknowledged.

Supplemental Election:
Applicant's Supplemental election of Group I with traverse claims 96-113, directed to a method of analyzing a mixture of organic molecules, and the following Species:
Species (A): wherein the mixture of organic molecules is obtained from a single organism, a plurality of organisms, a plurality of cells...or combinations thereof (claim 97);
Species (B): wherein the source of the mixture of organic molecules is a single organism (claim 97);
Species (C): wherein step (a) provides more than 1536 samples (claim 100);
Species (D): wherein step (a)(1) at least one separation method comprises separation based on at least two chemical, physical and/or biological properties (claim 104);
Species (E): wherein the at least one chemical, physical and/or biological property according to claim 103 is a physical cross section (claim 103);
Species (F): wherein the at least one fragmentation method according to claim 106 is enzymatic digestion (claim 106);
Species (G): wherein the method of claim 96 further comprises identifying the amino acid or nucleic acid sequence of at least one ionized biopolymer (claims 111);
Species (H): wherein the fragmented organic molecules are released from a liquid or solid phase (claim 108);
Species (I): wherein step (b) of claim 111 further comprises identifying the amino acid sequence of the at least one ionized biopolymer, and identifying counterterrorism measures (claim 113), in the reply filed on June 9, 2021 was previously acknowledged. 

Rejoined Species:
(i)	Regarding Species (B) of instant claim 97, the Examiner previously rejoined the species of the source of the mixture of organic molecules to include a plurality of organisms, a plurality of cells, cells obtained from a bodily fluid, and cells obtained from a bodily tissue (claim 97);
(ii)	Regarding Species (E) of instant claim 103, the Examiner previously rejoined the species of at least one chemical, physical and/or biological property to include molecular mass;
(iii)	Regarding Species (F) of instant claim 106, the Examiner previously rejoined the species of fragmentation method to include chemical or physical dissociations, and molecular collisions; and
(iv)	Regarding Species (I) of instant claim 113, the Examiner previously rejoined the species of identifying to include a biomarker for disease because the examination of the species together does not represent an undue burden.

Regarding newly submitted claims 125 and 126, the claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 125 is directed to a method of using a mass spectrometer, the method comprising: (a) providing more than one sample comprising a plurality of fragmented organic molecules which have been (a1) separated from a mixture of organic molecules based on at least one property; and (a2) subjected to at least one fragmentation method; (b1) subjecting the plurality of fragmented organic molecules from one sample to an ion source; and (b2) subsequently detecting isotopic envelopes of the ionized organic molecules; (c) repeating steps (b1) and (b2); (d) identifying an amino acid sequence, wherein steps (a1) and (a2) are repeated, wherein the organic molecule is produced by an organism, produced by at least one cell, obtained from a bodily fluid, obtained from a bodily tissue, or combinations thereof. Claim 96 of the claims filed April 1, 2021 was directed to a method of analyzing a mixture of organic molecules comprising: (a) providing more than one sample comprising a plurality of fragmented organic molecules, which have been (a1) separated from the mixture of organic molecules based on at least one property; and (a2) subjected to at least one fragmentation method; (b) subjecting the plurality of fragmented organic molecules to an ion source, and subsequently detecting in an analytical process the isotopic envelopes or ionized organic molecules, wherein the isotopic envelopes that comprise different chemical compositions do not on average overlap; and (c) repeating step (b) for each provided sample. Thus, newly submitted claims 125 and 126 require a search and examination beyond the claims as originally presented, and constructively elected. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claims 125 and 126 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 114 and 115 were previously withdrawn, and claims 125 and 126 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 98, 99, 101, 102, 104, 105, 108, 110 and 112 were previously withdrawn, and claim 124 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123 are under consideration to which the following grounds of rejection are applicable. 

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate a non-statutory double patenting rejection over US Patent Application 16/910,030, filed on August 18, 2022 is acknowledged. 

Priority
The present application filed March 10, 2017, claims the benefit of US Provisional Patent Application No. 62/307,470, filed March 12, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 18, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 
not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending US Patent Application No. 16/910,030 due to Applicant’s filing of a terminal disclaimer, in the reply filed 08-18-2022.


Maintained Objections/Rejections
Markush Objection
The objection to claims 96, 109 and 113 is maintained because of the following informalities: Claim 96 recites, for example, the term “wherein steps (a)(1), step(a)(2), or combinations thereof are repeated” in line 15; as well as, the term “wherein the mixture of organic molecules is: (i) produced by at least one organism...or combinations thereof” in lines 18-23, such that claims 96, 109 and 113 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the mixture of organic molecules is selected from the group consisting of (i) molecules produced by at least one organism...and combinations thereof”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 is maintained, and claims 117-123 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 96 is m indefinite for the recitation of the term “do not overlap on average” in line 12; and the term “will not overlap on average” in line 17 because the term “on average” is not defined by the claim, and the Specification does not provide a standard for ascertaining the amount of overlap and/or the number of times overlap is observed between multiple isotopic envelopes that does not occur “on average”, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The term “on average” means that the isotopic envelopes “generally” or “usually” do not overlap as evidenced by Collins English Dictionary (pg. 1), such that the terms “do not overlap on average” and “will not overlap on average” are indefinite, vague, and wholly unclear. Moreover, it is unclear how this overlap is assessed, determined and/or calculated (e.g., mathematical resolution, determined by computer program, visually inspected, etc.); and/or which isotopic envelopes of the ionized organic molecules are compared to determine that they do not overlap “on average” (e.g., comparing the isotopic envelopes of the same organic compound after one ionization/fragmentation, or after ten ionizations/fragmentations; comparing the isotopic envelopes of different organic molecules in the one sample; comparing the isotopic envelopes of different mixtures of organic molecules from the same sample; comparing the isotopic envelopes of different separated organic molecules; comparing the isotopic envelopes obtained across different ion-optical instruments, etc.). Moreover, the process by which the isotopic envelopes do, do not, will, or will not overlap “on average” is completely unclear, such that it is unclear whether the amount of overlap is affected or obtained through a prior separation or purification step, the purity of the sample, the reaction conditions, the ion-optical instrument used, and/or the particular mixture, size, number and/or type of organic molecules subjected to the ion source. Thus, the terms “do not overlap on average” and “will not overlap on average” are wholly unclear with regard to the isotopic envelopes being compared for overlap (or non-overlap); the specific processes implemented such that the isotopic envelopes do not (or will not) overlap “on average” (e.g., separation, purification, fragmentation technique, the specific ion-optical instrument, methods of data analysis, etc.); and/or how non-overlap “on average” is determined, assessed and/or calculated and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the terms “at least one biomarker”, “at least one marker” and “at least one signature” such as recited in claim 113, lines 2-13 because it is unclear how the terms “biomarker”, “marker” and “signature” are the same as (or are different) one from the other, such that it is unclear whether one or more of these terms refers to an amino acid sequence, to a nucleic acid sequence, to one or more ionized organic molecules, to an ionization pattern, to an isotopic envelope and/or whether the term refer to something else that is generated by a computer (e.g., a correlation between the sequences or fragments with antibodies, proteins, etc.) and thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “a drug’s efficacy for a specific organism or group of organisms” in lines 5-6 because it is unclear whether the drug has efficacy against an organism or group of organisms (e.g., bacteria, virus, etc.); and/or whether the drug has an efficacy for a particular disease that is being used to treat an organism or group of organisms (e.g., humans, dogs, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claim 113 is indefinite for the recitation of the term “at least one human or animal” in line 14 because it is unclear how humans are different from “animals”, and whether the term “animals” excludes humans but includes fish and/or other primates; whether the term “animals” includes insects, bacteria, single-cell organisms and primates, but not humans, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 122 is indefinite for the recitation of the term “wherein the at least two properties comprise ion mobility in gases” in lines 1-2 because the term “ion mobility in gases” appears to refer to a single property for separating a mixture of fragmented organic molecules (e.g., does not refer to “at least two properties” as required in claim 122, line 1), such that it is unclear how the term “ion mobility in gases” encompasses separation based on at least two properties selected from a chemical property, physical property, and/or biological property as recited in claim 117 and, thus, the metes and bounds of the claim cannot be determined.
Claims 100, 106, 107, 109, 111, 116-121 and 123 are indefinite insofar as they ultimately depend from claim 96.

Claim Rejections - 35 USC § 101
The rejection of claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 is maintained, and claims 117-123 are newly rejected, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_ nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper. 
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon, which is the natural presence of complexes formed by small molecule fragments and/or probe molecules bound to a cysteine residue of a cysteine containing protein. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 96 is broadly directed to a method of detecting isotopic envelopes comprising: (a) providing more than one sample comprising a plurality of fragmented organic molecules which have been (a)(1) separated from the mixture of organic molecules based on at least one property selected from a chemical property, a physical property, a biological property and combinations thereof; and (a)(2) subjected to at least one fragmentation method, (b) subjecting the plurality of fragmented organic molecules from one sample to an ion source, and subsequently (b)(2) detecting isotopic envelopes of ionized organic molecules with an ion-optical instrument, wherein the isotopic envelops of ionized organic molecules that comprise different chemical compositions, and wherein the isotopic envelopes of the ionized organic molecules do not overlap on average, and (c) repeating steps (b)(1) and (b)(2) for each sample of the more than one provided sample, wherein step (a)(1), step (a)(2) or a combination thereof are repeated until it is determined that the resulting isotopic envelopes of the ionized organic molecules of step (b)(2) will not overlap on average; and wherein the mixture of organic molecules is: (i) produced by at least one organism; (ii) produced by at least one cell; (iii) obtained from a bodily fluid; (iv) obtained from a bodily tissue; or combinations thereof.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123 are drawn to a natural phenomenon in the form of: (1) a natural correlation between organic molecules and/or organic molecule fragments from an organism (e.g., proteins, receptors, enzymes, DNA, RNA, antibodies, toxins, etc.) with at least one chemical, physical and/or biological property (e.g., dipole moment, mobility, molecular mass, melting point, boiling point, solubility, mass, etc.); (2) a natural correlation between organic molecules and/or organic molecule fragments from an organism with their ability to naturally bind to (or within) biological organisms, biological analytes, cells, proteins, DNA, etc.; (3) a natural correlation between an organic molecule and/or organic molecule fragments from an organism with biomarkers of disease, the efficacy of a drug, side effects of a drug, the identity of a virus or bacteria, the expected performance of an animal for a specific task, etc.; and (4) to an abstract idea in the form detecting and analyzing the isotopic envelopes, m/z ratio, fragmentation patterns, collision cross-section, etc. of organic molecule fragments using ion-optical instruments, wherein the analyses requires mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process such as detecting, identifying, and determining overlap of isotopic envelopes that can be performed in the human mind (including observation, judgement and opinion); and/or the use of a general computer including in combination with a mass spectrometer, a next-generation sequencer that uses ISFET, etc. to carry out generic computer functions such as encompassed by the steps of providing, subjecting, detecting, analyzing, and identifying. The claims broadly recite a method of detecting isotopic envelopes comprising: (a) providing more than one sample comprising a plurality of fragmented organic molecules which have been (a)(1) separated from the mixture of organic molecules based on at least one property selected from a chemical property, a physical property, a biological property and combinations thereof; and (a)(2) subjected to at least one fragmentation method, (b) subjecting the plurality of fragmented organic molecules from one sample to an ion source, and subsequently (b)(2) detecting isotopic envelopes of ionized organic molecules with an ion-optical instrument, wherein the isotopic envelops of ionized organic molecules that comprise different chemical compositions, and wherein the isotopic envelopes of the ionized organic molecules do not overlap on average, and (c) repeating steps (b)(1) and (b)(2) for each sample of the more than one provided sample, wherein step (a)(1), step (a)(2) or a combination thereof are repeated until it is determined that the resulting isotopic envelopes of the ionized organic molecules of step (b)(2) will not overlap on average; and wherein the mixture of organic molecules is: (i) produced by at least one organism; (ii) produced by at least one cell; (iii) obtained from a bodily fluid; (iv) obtained from a bodily tissue; or combinations thereof. 
Thus, the claims recite a natural phenomenon, and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind, and/or by using a general computer that performs routine and conventional functions, as well as, mental process performed in the human mind including concepts such as observation, evaluation, judgement, and/or opinion. Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon and to an abstract idea. There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process providing a sample comprising a plurality of organic molecules selected based on at least one chemical, physical and/or biological property; subjecting the plurality of fragmented organic molecules to an ion source using an instrument comprising an ion-optical configuration; and detecting isotopic envelopes. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 96 recites, “providing more than one sample comprising a plurality of fragmented organic molecules that have been separated from the mixture of organic molecules that have been separated based on at least one chemical, physical and/or biological property, and subjected to at least one fragmentation method”; “subjecting the plurality of fragmented organic molecules from one sample to an ion source”; “detecting isotopic envelopes of ionized organic molecules with an ion-optical instrument, wherein the isotopic envelopes of ionized organic molecules comprise different chemical compositions; wherein the isotopic envelopes do not overlap on average”; “wherein steps (a)(1) and (a)(2) or combinations thereof are repeated until it is determined that the resulting isotopic envelopes of the ionized organic molecules of step (b)(2) will not overlap on average”; and “wherein the mixture of organic molecules is obtained from a single organism; a plurality of organisms, a plurality of cells, cells obtained from a bodily fluid, cells obtained from a tissue, or combinations thereof”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 100, 103, 106, 107, 109, 111, 113 and 116-123 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 103 recites, “wherein the at least one chemical, physical and/or biological property is chosen from: molecular mass, mobility in a medium, isotopic composition, electric dipole moment...likelihood of binding to other molecules, affinity of binding to other molecules, reaction rate of binding to other molecules, or combinations thereof”; claim 106 recites “wherein steps (a)(2) comprising at least one fragmentation method chosen from enzymatic digestion, electron capture dissociations, collisions with induced dissociation...exposure to radiation or photons, or combinations thereof”; claim 111 recites “wherein step (b) further comprises identifying an amino or nucleic acid sequence comprised by at least one ionized organic molecule chosen from the ionized organic molecules using a computer”; and claim 113 which recites, “wherein step (b) further comprising identifying the amino acid sequence of at least one ionized biopolymer, and identifying at least one biomarker for the onset, stage, or type of a disease; at least one biomarker for the expected efficacy of a drug for a specific organism or group of organisms...at least one biomarker for the expected performance level of a human or animal for a specific task and/or for a class or problems”, which clearly resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than fragmenting organic molecules and subjecting the plurality of organic molecule fragments to an ion source (e.g., the sun, laser, sonication, etc.); and detecting the ionized organic molecules with an ion-optical instrument, wherein subjecting organic molecules to ion sources and analytical processes including mass spectrometry analysis, FT-IR, UV-Vis, NMR, multiplex sequencing, etc. are well known, purely conventional or routine in the art. For example, protein modification reagents for fragmentation and quantitative profiling of proteins in a complex mixture were known in the art, wherein a number of different technologies have been deployed to separate, analyze, and identify proteins such as by tandem mass spectrometry (MS), which involves analysis of isolated proteins or peptide fragments, followed by mapping or tandem MS to obtain sequence information; that the invention typically involves chromatographic separation of the protein/mass tag adducts coupled to mass spectrometric based methods for the quantitative analysis, wherein labeled protein reactive reagents allow for selective isolation of peptide/protein fragments from a complex mixture such as biological fluids or tissues, such that proteins can be enzymatically cleaved, and peptides affinity isolated as evidenced by Singh et al. (US2010015717, published January 21, 2010; Abstract; and paragraphs [0015]-[0016]; [0028]; and Figure 4); wherein it is known that complexes are isolated using standard affinity purification; and that the methods further comprise the step of separating the ubiquitinated peptides is performed by at least one round of liquid chromatography, such as reversed-phase liquid chromatography or by HPLC; that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, wherein if a suitable fragment signature is not obtained at the first stage, additional stages of mass spectrometry are performed until a unique signature is obtained; and that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate in which there can be greater than about 100 or about 100,000 different kinds of proteins; and that complexes can be isolated using standard affinity purification methods as evidenced by Gygi et al. (US8669116, issued March 11, 2014; Abstract; col 6, lines 21-31; and col 14); that overlapping isotopic envelopes (OIEs) can be efficiently resolved of these OIEs using the OIE_CARE method, which efficiently disentangles OIEs at the raw experimental data level to produce good orthogonality between the experimental and theoretical data, while maximizing the matching product ions and confidence in the protein identification, such that the computationally efficient method can, in principle, be extended to resolve any envelope-type overlapping data for which the corresponding theoretical values are available, wherein initial studies were performed using higher-energy collisional dissociation tandem mass spectra on myoglobin and the intact E. coli proteome with liquid chromatographic separation; and that protein characterization is performed with several commercially successful techniques such as soft ionization (e.g., ESI), high resolution affordable mass analyzers (e.g., Orbitrap), gas-phase dissociation (e.g., collision-induced dissociation), electron-transfer dissociation, and tandem mass spectrometry (MS) as evidenced by Xiao et al. (Scientific Reports, 2015, 1-10; pg. 1, first full paragraph; pg. 6, last partial paragraph; and pg. 7, first partial paragraph); and that a fractional concentration of clinically-relevant DNA in a mixture of DNA from a biological sample is determined based on amounts of DNA fragments at multiple sizes, wherein the fractional concentration of fetal DNA in maternal plasma or tumor DNA in a patient’s plasma can be determined from the sizes of DNA fragments in the sample, such that the size can be mass, length or other suitable measures, which can be performed in various ways such as, for example, paired-end sequencing and alignment of DNA fragments using a statistically significant number of DNA fragments such as greater than 2,000,000 fragments; and that size distribution of plasma DNA can be determined using real-time PCR, electrophoresis, and mass spectrometry analysis were known in the art as evidenced by Lo et al. (US20130237431, published September 12, 2013; Abstract; and paragraphs [0068]; and [0081]). Moreover, screening methods for the identification and/or isolation of a peptide that is capable of modulating a phenotype in a cell, tissue, or organism including the non-hybrid screening method to identify a peptide that is capable of rescuing the cell, tissue or organism from cell death, and/or inducing a cell, tissue or organism to grow, or identifying a peptide capable of modulating a phenotype of interest including any phenotype associated with a disease and/or disorder including the identification of new drug targets such as proteins; and that the method comprises: (i) selecting or obtaining a cell including a cultured mammalian cell capable of expressing the phenotype to be modulated; (ii) expressing, introducing, or contacting a cell, tissue or organism with a candidate peptide that mimics the structure of a domain or subdomain of a protein; (iii) selecting a cell, tissue or organism from (ii) in which the phenotype is modulated; (v) identifying the expressed or introduced peptide that modulated the phenotype, wherein the peptide does not suppress or enhance the phenotype in its native environment; and predicting the 3 dimensional structure of a peptide, or using a computer program or algorithm such as MODELLER is known in the art, which rely upon aligning the sequence of peptides with the sequences of peptide or proteins that have a characterized structure are, such that structural information including 3D structure, of a query peptide is then predicted based upon structural information corresponding to the sequence or subsequences aligned in the proteins or peptides that have previously been characterized; and that isolating a peptide, polypeptide or protein from a cellular source is known in the art, such as isolation by affinity purification were known in the art as evidenced by Watt et al. (WO2005119244, published December 15, 2005; Abstract; pg. 6, lines 35-37; pg. 7, lines 1-30; pg. 44, lines 35-36; pg. 45, line 1; pg. 48, lines 21-22; and pg. 80, lines 1-11); methods applicable to the identification of novel interaction sites of components of association pairs comprising pairs of moieties and/or molecules such as receptors or ligands, the binding of unknown counterparts, the identification of unknown and secondary therapeutic targets of drugs, the identification of novel receptor or ligand molecules with similar interaction site as the source or target molecule, the prediction of drug targets related to side effect and toxicity, the prediction of targets to drug ADME, and the construction of virtual binding targets in docking simulations, wherein examples of ligand of receptors including naturally occurring and synthetic hormones, pheromones, neurotransmitters, peptides, drugs, and small molecules were known in the art as evidenced by Tong et al. (WO2008091225, published July 31, 2008; paragraphs [0004]; and [0123]); Thus, providing a plurality of fragmented organic molecules that have been fragmenting (in the body, in situ, in silico, etc.), separating the mixture organic molecules based on at least one chemical, physical and/or biological property, subjecting fragmented organic molecules to an ion source, and detecting isotopic envelopes of ionized organic molecules by an analytical process was well known, purely conventional or routine in the art. Step IIA [YES], the claimed invention is directed to a judicial exception.
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to the specific structures and/or identity of the organic molecules (e.g., proteins, peptides, small molecules, DNA, RNA, antibodies, receptors, etc.); the organism (e.g., human, mammal, mouse, rat, fish, birds, virus, etc.); the specific cells; the bodily fluid (e.g., plasma, urine, tears, blood, etc.); the bodily tissue or its preparation (e.g., lung, heart, kidney, skin, etc. as a slice, FFPE, cultured, extracted, etc.); the number of fragments (e.g., 2, 6, 12, 100, etc.); the number of samples; the method of providing; the method of fragmenting (e.g., chemical, physical, enzymatic, etc.); the method of providing; the method of subjecting; the method of separating (e.g., chromatography, crystallization, separate vials, magnetically, etc.); the method of fragmentation (e.g., mechanical, chemical, enzymatic, thermal, etc.); the chemical, physical and/or biological properties (e.g., mass, length, structure, color, energy levels, size, source, etc.); the ion source (e.g., the sun, laser, UV lamp, MS, etc.); the ion-optical instrument (e.g., ELISA, NMR, FT-IR, MS, NGS sequencing, ion-traps, microscopy, tandem MS, etc.); the method of determining and/or analysis; the identity of the isotopic envelopes; the method of separation and/or resolution preventing overlap (e.g., purification, number of iterations, mathematical, computer generated, etc.); how much is “on average”; the ionized organic molecules; the different chemical compositions; the reasons for carrying out the steps of the method; and/or what is determined by the process.
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 96 DOES NOT qualify as eligible subject matter.  
Dependent claims 100, 103, 106, 107, 109, 111, 113 and 116-123 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 96, significantly different. For example, claim 100 encompasses the method according to claim 96, wherein step (a) comprises providing more than 1536 samples, but it does not add anything that makes the natural phenomenon and abstract idea in claim 96 significantly different.
In light of the above consideration and the new guidance, claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant’s claims require that the isotopic envelops of the ionized organic molecules do not overlap on average, and the Office has yet to cite a prior art reference that results in the claimed resolution (Applicant Remarks, pg. 14, last full paragraph); (b) no reference cited to date suggests that the claimed improvements in isotopic envelope resolution can be achieved by the claimed physical purification steps prior to detection by an ion-optical source, such that Applicant’s claims recite significantly more than just the method steps that are well-known, purely conventional or routine in the art. For these reasons, the claims are not directed to a judicial exception (Applicant Remarks, pg. 15, first partial paragraph); (c) the independent claim is not recited at a high level of generality because Applicant’s claims are not so broad such that substantially all practical applications of the judicial exception are covered, for example, Applicant’s claims do not preempt using the computational methods such as Xiao’s (Applicant Remarks, pg. 15, first full paragraph); (d) Applicant submits that dependent claims 100, 103 and 104 recite additional elements that do not simply amount to a natural correlation (Applicant Remarks, pg. 16, first partial paragraph); and (e) claims 117-126 further define the claimed method such that these claims also do not recite a judicial exception (Applicant Remarks, pg. 16, first full paragraph).
Regarding (b), regarding the term “do not overlap on average” please see the 35 USC 112(b) rejection indicating that the claim language is indefinite, and there is no indication of which isotopic envelopes the claim refers to, and/or how this non-overlap “on average” is achieved, determined and/or measured. MPEP 2112.01(I) indicates that: 
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

MPEP 2112.01(II) states that: 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

MPEP § 2112.02(I) states that:
under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  

Applicant’s assertion that the claims require that the isotopic envelops of the ionized organic molecules do not overlap on average and the Office has not cited a prior art reference that results in the claimed resolution; and that no reference cited to date suggests that the claimed improvements in isotopic envelope resolution can be achieved by the claimed physical purification steps prior to detection by an ion-optical source, such that Applicant’s claims recite significantly more than just the method steps that are well-known, purely conventional or routine in the art, such that the claims are not directed to a judicial exception, is not found persuasive. As an initial matter, the Examiner asserts that instant claim 96 is clearly directed to a judicial exception (See; the rejection supra; and the Examiner’s response to Applicant’s arguments in the Office Action mailed February 2, 2022). Moreover, it is noted that instant claim 96 does not recite any improvements in isotopic envelope resolution, and/or any specific physical purification and/or separation steps. Thus, if the prior art teaches the steps of the method as recited in instant claim 96, then the process provides the same result, namely, the isotopic envelopes of ionized organic molecules do not overlap on average. Additionally, the Examiner notes that the cited references clearly teach physical purification steps as recited in instant claim 96. For example:
(i)	Singh et al. teach that the invention typically involves chromatographic separation of the protein/mass tag adducts coupled to mass spectrometric based methods for the quantitative analysis, wherein labeled protein reactive reagents allow for selective isolation of peptide/protein fragments from a complex mixture such as biological fluids or tissues, such that proteins can be enzymatically cleaved, and peptides affinity isolated (interpreting mass spectrometry, chromatography, selective isolation, and affinity isolation as physical purification steps prior to detection; and separating a mixture of organic molecules based on a chemical, physical and/or biological property).
(ii)	Gygi et al. teach that complexes can be isolated using standard affinity purification; and that the methods further comprise the step of separating the ubiquitinated peptides is performed by at least one round of liquid chromatography, such as reversed-phase liquid chromatography or by HPLC (interpreted as a physical purification step; and as separating a mixture of organic molecules); and that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, wherein if a suitable fragment signature is not obtained at the first stage, additional stages of mass spectrometry are performed until a unique signature is obtained; and that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate in which there can be greater than about 100 or about 100,000 different kinds of proteins; and that complexes can be isolated using standard affinity purification methods (interpreting MS/MS and MS3 as physical purification steps prior to detection; and separating a mixture of organic molecules based on a chemical, physical and/or biological property; and interpreting well separated peaks and/or minimal overlap of fragmentation patterns, and performing additional stages of MS to obtain a unique signature as ionized molecules that ‘do not overlap on average’).
(iii)	Xiao et al. teach that overlapping isotopic envelopes (OIEs) can be efficiently resolved of these OIEs using the OIE_CARE method, which efficiently disentangles OIEs at the raw experimental data level to produce good orthogonality between the experimental and theoretical data, while maximizing the matching product ions and confidence in the protein identification, such that the computationally efficient method can, in principle, be extended to resolve any envelope-type overlapping data for which the corresponding theoretical values are available, wherein initial studies were performed using higher-energy collisional dissociation tandem mass spectra on myoglobin and the intact E. coli proteome with liquid chromatographic separation; and that protein characterization is performed with several commercially successful techniques such as soft ionization (e.g., ESI), high resolution affordable mass analyzers (e.g., Orbitrap), gas-phase dissociation (e.g., collision-induced dissociation), electron-transfer dissociation, and tandem mass spectrometry (MS) (interpreting resolving isotopic envelopes as ‘do not on average overlap’; interpreting tandem MS and liquid chromatography as physical purification steps prior to detection, and separating a mixture of organic molecules based on at least one property).
(iv)	Watt et al. teach that methods of isolating a protein from a cellular source are known in the art including in Scopes, wherein isolating a peptide, polypeptide or protein from a cellular source is known in the art, such as isolation by affinity purification (See; pg. 45-46) (interpreted as physical purification steps prior to detection).
Thus, the cited references clearly teach physical purification steps, and that the isotopic envelopes do not overlap on average.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the independent claim is not recited at a high level of generality because Applicant’s claims are not so broad such that substantially all practical applications of the judicial exception are covered, for example, Applicant’s claims do not preempt using the computational methods such as Xiao’s, is not found persuasive. As noted in the rejection of record, the instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to the specific structures and/or identity of the organic molecules (e.g., proteins, peptides, small molecules, DNA, RNA, antibodies, receptors, etc.); the organism (e.g., human, mammal, mouse, rat, fish, birds, virus, etc.); the specific cells (e.g., blood cells, kidney cells, skin cells, cancer cells, etc.); the bodily fluid (e.g., plasma, urine, tears, blood, etc.); the bodily tissue (e.g., lung, heart, kidney, skin, etc. as a slice, FFPE, cultured, extracted, etc.); the number of fragments (e.g., 2, 6, 12, 100, 10K, etc.); the number of samples; the method of providing; the method of fragmenting (e.g., chemical, physical, enzymatic, etc.); the method of providing; the method of subjecting; the method of separating (e.g., chromatography, crystallization, separate vials, magnetically, affinity, etc.); the method of fragmentation (e.g., mechanical, chemical, enzymatic, thermal, etc.); the chemical, physical and/or biological properties (e.g., mass, length, structure, color, energy levels, size, source, etc.); the ion source (e.g., the sun, laser, UV lamp, MS, etc.); the ion-optical instrument (e.g., ELISA, NMR, FT-IR, MS, NGS sequencing, ion-traps, microscopy, tandem MS, cyclotron, etc.); the identity of the isotopic envelopes; the method of separation and/or resolution preventing overlap (e.g., purification, number of iterations, mathematical, computer generated, etc.); the method of determining and/or analysis; how much is “on average”; the ionized organic molecules; the different chemical compositions; the number of repeated steps; the reasons for carrying out the steps of the method; and/or what is determined by the process. Moreover, because the claim uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as excluding computational methods, the instant claims clearly encompass the computational methods of Xiao et al. Thus, the claims remain rejected for the reasons of record.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that dependent claims 100, 103 and 104 recite additional elements that do not simply amount to a natural correlation, is not found persuasive. Claim 100 merely recites “providing 1536 samples”, which can include 1536 blood samples, 1536 analytes in a blood sample, urine samples, cells in a sample, cells, tissue sections, etc. such that the number of samples that can be subjected to a ion-optical instrument such as a mass spectrometer is well known, purely conventional or routine in the art, such as >3000 urine samples as evidenced by Crews et al. (pg. 605, col 2; first full paragraph, lines 11-14); and the use of a QTOF MS to identify 5000 MF-7 breast cancer cells as evidenced by Wang et al. (Abstract). Claim 103 recites various properties of organic molecules, wherein the chemical, physical and/or biological properties recited are naturally correlated with the structure of the organic molecules (e.g., molecular mass, binding affinity, etc.). Moreover, organic molecules can clearly be analyzed by methods that are also well known, purely conventional and routine in the art in order to obtain data on the properties of such molecules including, for example, molecular mass, isotopic composition, and electric conductivity. Claim 104 is a withdrawn claim. Thus, the claims do not recite additional elements that amount to significantly more than the judicial exceptions. 
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that claims 117-126 further define the claimed method such that these claims also do not recite a judicial exception, is not found persuasive. The claims as a whole are clearly directed to a natural phenomenon and an abstract idea as noted supra. New claims 117-123 broadly encompass the limitations as recited in claims 96, 100, 103, 104, 106, 107, 109, 111, 113 and 116. Again, no specific organic molecules, chemical property, physical property, biological property, method of fragmentation, method of detecting, analysis of the ionized molecules, fragmentation pattern, isotopic envelope overlap, samples, organism, cells, tissue, biological fluid, biomarkers, markers, signatures, mass spectrometry method, and/or computer/computer program for the identification and/or detection of any specific disease, drug, side effect, virus, bacteria, performance level and/or treatment thereof are recited in the instant claims. Moreover, the claims are clearly directed to a natural phenomenon, and an abstract idea including the use of a general computer to carry out generic computer functions (See; for example, claims 96, 109, 111, 116 and 123).  Thus, the claims recite a judicial exception without significantly more.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 is maintained, and claims 117-123 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Gygi et al. (US Patent No. 8669116, issued March 11, 2014; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615, published October 20, 2005; of record).
Regarding claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123, Gygi et al. teach methods of detecting and quantifying proteins (interpreted as nucleic acid or amino acid sequences, and identifying at least biomarker or marker) by mass spectrometric analysis (interpreted as a fragmentation method; a ion-optical instrument; a mass spectrometer; and separation based on a physical property including molecular mass) using peptide internal standards and provides a highly sensitive way of detecting protein modifications, wherein ubiquitination targets in normal and diseased cells can be evaluated (interpreted as a plurality of cells; and disease), such that individual ubiquitinated polypeptides identified can be used to generate molecular probes diagnostic of a cell state and/or can serve as targets for agents that modulate one or more cellular processes (corresponding to a plurality of organic molecules; separating with respect to physical or chemical properties; molecular mass; subjecting to an ion source; ion-optical instrument; MS; isotopic envelopes on average do not overlap; repeating; cells; nucleic acid or amino acid sequences, and identifying at least one biopolymer; and identifying a biomarker of disease, claims 96, 103, 111 and 113) (Abstract). Gygi et al. teach providing a mixture of different polypeptides (interpreted as a sample) and spiking the mixture with a known quantity of internal standard labeled with a mass-altering label (interpreted as separating a sample with respect to a physical or chemical property); the spiked mixture is treated with protease activity to generate a plurality of peptides including the labeled peptide internal standard and peptides corresponding to the target polypeptide (interpreted as fragmenting samples); a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture (also interpreted as separating a sample with respect to a chemical or physical property); and the labeled peptide internal standard and target peptide are fragmented such as by using multistage mass spectrometry, wherein the ratio of labeled fragments to unlabeled fragments is determined (also interpreted as fragmenting; ionizing; MS; fragmenting based on chemical and physical property of ionization and mass; a mixture of isotopic envelopes of ionized organic molecules comprising different chemical compositions on average do not overlap; from a cell; and repeating, claims 96 and 117) (col 3, lines 19-40). Gygi et al. teach that the method comprises identifying a real or predicted peptide digestion product  of a target polypeptide, determining the amino acid sequence of the peptide digestion product (interpreted as fragmenting by enzymatic digestion, and an amino acid sequence) and synthesizing a peptide having the amino acid sequence, wherein the peptide is labeled with a mass-altering label (interpreted as a plurality of samples) and fragmented by multi-stage mass spectrometry (interpreted as fragmenting, ionizing and MS), and wherein the label is a stable isotope such that a peptide signature diagnostic of the peptide is determined, after one or more rounds of fragmenting (interpreted as repeating), and the signature is used to identify the presence and/or quantity of a peptide of identical amino acid sequence in a sample; and that a labeled peptide is provided which co-elutes with an unlabeled peptide having the same amino acid sequence (e.g., a target peptide) in a chromatographic separation procedure such as HPLC (interpreted as fragmenting; ionizing samples; molecular weight and physical cross section; chemical or physical composition; enzymatic digestion; encompassing ionization; and comprising an amino acid sequence, claim 96, 103, 106, 107, 109, 111, 116, 118 and 120) (col 2, lines 30-46), wherein it is known that in electrospray MS, a liquid effluent of APCI is introduced directly into the ionization source; and that in MALDI analysis, the analyte is co-crystallized with an excess of matrix compound, and that a non-volatile solid material facilitates the desorption and ionization process by absorbing the laser radiation as evidenced by Siuzdak (pg. 58, col 1, first partial paragraph; pg. 58, col 2, first partial paragraph; and pg. 58, col 2, and first full paragraph). Gygi et al. teach that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (corresponding to fragmentation product; isotopic envelopes do not overlap; molecular mass; tagged; and mass-to-charge ratio, claims 96, 103 and 104) (col 12, lines 66-67; and col 13, lines 1-2). Gygi et al. teach that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, wherein if a suitable fragment signature is not obtained at the first stage, additional stages of mass spectrometry are performed until a unique signature is obtained (interpreted as isotopic envelopes of ionized organic molecules with different chemical compositions that on average do not overlap) (col 14, lines 9-15). Gygi et al. teach that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate in which there can be greater than about 100 or about 100,000 different kinds of proteins (interpreting a cellular lysate as a mixture of organic molecules; identifying a disease interpreted as encompassing more than 1536 samples; interpreting MS/MS and MS3 as MS-MS and MSn; repeating after step (b1); isotopic envelopes do not overlap; encompassing more than 1536 samples; identifying a biomarker of disease; an instrument with an ion-optical configuration; and mass spectrometer, claims 96, 100, 113, 116 and 118-121) (col 14, lines 19-26) , wherein it is known that a mass spectrometer determines the mass of a molecule by measuring its mass-to-charge ratio (m/z), such that the spectrum is the result of molecular ionization, ion separation, and ion detection that can provide molecular mass or even structural information as evidenced by Siuzdak et al. (pg. 50, col 1, last partial paragraph; and pg. 50, col 2, first partial paragraph). Gygi et al. teach that conventional mass spectrometry would not be able to distinguish between peptides with different sequences but similar m/z ratios, which tend to co-elute with any labeled standard being analyzed, the use of peptide fragmentation methods and multi-stage mass spectrometry with LC methods, provide a way to detect and quantitate target proteins which are only a small fraction of a complex mixture such as less than about 0.001% of total cellular protein through these diagnostic signatures (interpreted as a mixture of isotopic envelopes of ionized organic molecules comprising different chemical compositions that on average do not overlap; and signatures, claims 96 and 113) (col 6, lines 26-35). Gygi et al. teach peptide internal standards comprise mass-altering labels which are stable isotopes including isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur (col 13, lines 19-23); and where it is known that particles containing specific tags, mass specific adducts, and minor occurrence elemental isotopes are immobilized in the matrix particle and would be released from the particle only by the process during which the attached analyte is desorbed into the mass spectrometer as evidenced by Furutani et al. (interpreted as releasing and ionizing simultaneously) (paragraph [0047], lines 26-35). Gygi et al. teach that fragmentation can be achieved by inducing ion/molecule collisions by a process known as collision-induced dissociation (CID), such that CID is accomplished by selecting a peptide ion of interest with a mass analyzer and introducing that ion into a collision cell, wherein the selected ion collides with a collision gas (typically argon or helium) resulting in fragmentation (interpreted as ion mobility in gas, claims 106, 117 and 122) (col 13, lines 44-52). Gygi et al. teach that eluted peptide ions were detected, isolated, and fragmented on an LCQ-DECA ion trap spectrometer, wherein during elution, peptide ions were constantly detected and selected for sequencing in an automated fashion with one peptide being sequenced on average every 2 seconds (interpreted as identifying an amino or nucleic acid sequence using a computer, claims 111 and 123) (col 37, lines 1-4). Gygi et al. teach that a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture (col 3, lines 31-34). Gygi et al. teach that complexes can be isolated using standard affinity purification; and that the methods further comprise the step of separating the ubiquitinated peptides is performed by at least one round of liquid chromatography, such as reversed-phase liquid chromatography or by HPLC (interpreted as separating based on a chemical, physical and/or biological property) (col 6, lines 21-31). 
Gygi et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 18, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) it is unclear exactly which disclosures of Gygi the Office is relying on for an alleged disclosure of the isotopic envelopes, wherein Gygi clearly demonstrates that that the method do not necessarily result in isotopic envelopes of the ionized organic molecules that do not overlap on average (See; Figure 6 of Gygi) (Applicant Remarks, pg. 17; first full paragraph); (b) the method of inherency does not apply here as Applicant’s methods are not necessarily performed by the same device or even necessarily by one device for that matter (Applicant Remarks, pg. 17, last partial paragraph); and (c) instant claim 96 recites that steps (a1) and (a2) are repeated until it is determined that the resulting isotopic envelopes of the ionized organic molecules of step (b2) will not overlap on average, wherein Gygi does not disclose these separation steps (Applicant Remarks, pg. 18, first full paragraph)
Regarding (a) and (c), please see the discussion supra regarding the MPEP. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Furthermore, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that it is unclear exactly which disclosures of Gygi the Office is relying on for an alleged disclosure of the isotopic envelopes; and that Gygi clearly demonstrates that that the method do not necessarily result in isotopic envelopes of the ionized organic molecules that do not overlap on average, is not found persuasive. As an initial matter, is noted that instant claim 96 is very broadly recited, and it is unclear to the Examiner how the method as recited in instant claim 96 is different from a general mass spectrometry method, wherein a mixture of organic molecules from a sample are purified and/or separated, and then ionized and fragmented by a mass spectrometer to the produce isotopic envelopes including the isotopic envelopes as recited. Instant claim 96 does not recite the use of any specific mixture of organic molecules, fragment sizes, samples, organisms, ion-optical instruments, ion source, method of fragmentation, method of separation, method of purification, method of detection and/or analysis, or a combination thereof that will produce isotopic envelopes that are different in any way from isotopic envelopes produced by a general mass spectrometry method. The instant published Specification appears to indicate that when there is a degree of separation based on physical or chemical properties enough such that for the majority of ions associated with particular organic molecules or fragmentation products, the isotopic envelopes do at least on average not overlap (See; published Specification, paragraph [0107]; and pg. 17; col 2, claim 13). However, there is no indication in instant claim 96 as to any particular method of separation; physical, chemical and/or biological properties; the degree of separation; particular mixture of organic molecules and/or fragmentation products thereof, etc. Thus, a method that comprises the steps as broadly recited in instant claim 96, which use the same processes carried out in the same order, will produce the same result, namely, isotopic envelopes of the ionized molecules that do not overlap on average. Regarding Applicant’s assertion that Figure 6 of Gygi et al. illustrates that the method do not necessarily result in isotopic envelopes of the ionized organic molecules that do not overlap on average: (1) the Examiner is unclear how the signature of ALELFR, the signature of LFTGHPETLEK and/or the signature of both molecules as compared one to the other in Figure 6 fail to demonstrate an isotopic envelopes that does not overlap on average; (2) assuming arguendo that Figure 6 fails to demonstrate that the isotopic envelopes do not overlap on average, the Examiner notes that the very nature of the term “do not overlap on average” (e.g., generally) as recited in instant claim 96, that some isotopic envelopes will overlap; and (3) the Examiner respectfully points to Figures 3A and 3B clearly illustrating isotopic envelopes that do not overlap on average. Additionally, Gygi et al. teach:
(i)	that complexes can be isolated using standard affinity purification; and that the methods further comprise the step of separating the ubiquitinated peptides is performed by at least one round of liquid chromatography, such as reversed-phase liquid chromatography or by HPLC (interpreted as separating based on a chemical, physical and/or biological property);
(ii)	that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate in which there can be greater than about 100 or about 100,000 different kinds of proteins (interpreted as fragmenting a mixture of organic molecules; subjecting the fragmented organic molecules to an ion source; ionization; and interpreting MS/MS and MS3 as including instruments comprising an ion-optical configuration, and repeating); 
(iii)	that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated (interpreted as isotopic envelopes that do not overlap on average); and that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, such that if a suitable fragment signature is not obtained at the first stage, then additional stages of MS are performed until a unique signature is obtained (interpreted as isotopic envelopes of ionized organic molecules with different chemical compositions that do not overlap on average; and that steps (a)(1) and (a)(2) are repeated until it is determined that the resulting isotopic envelopes of the ionized organic molecules of step (b)(2) will not overlap on average); and 
(iv)	that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (interpreted as isotopic envelopes do not overlap on average). 
Gygi et al. clearly teach each of the steps of the method, which are carried out in the same manner, and in the same sequence as recited in instant claim 96, such that the method of Gygi et al. will produce the same results obtained by the method of instant claim 96, wherein the isotopic envelopes do not overlap on average. Thus, the claims remain rejected for the reasons of record. 
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 96. Applicant’s assertion that the method of inherency in MPEO 2112.02(I) does not apply here as Applicant’s methods are not necessarily performed by the same device or even necessarily by one device for that matter, is not found persuasive. Instant claim 96 does not recite any particular device or devices, such that any device and/or any combination thereof that is used to carry out the steps as recited in instant claim 96 will inherently produce the same result, namely, isotopic envelopes that do not overlap on average.



(2)	The rejection of claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 is maintained, and claims 117-123 are newly rejected, under 35 U.S.C. 102(a1) as being anticipated by Xiao et al. (Scientific Reports, 2015, 5(14755), 1-10; and Supplementary Materials, 2015, 5(14755), 1-106).
Regarding claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123, Xiao et al. teach the accurate and efficient resolution of extremely dense overlapping isotopic envelopes (OIEs) in protein tandem mass spectra to confidently identify proteins using a computationally efficient method called OIE_CARE, to resolve OIEs by calculating the relative deviation between the ideal and observed experimental abundance, wherein the ideal experimental abundance of a particular overlapping isotopic peak (OIP) is first calculated for all the OIEs sharing this OIP, then the relative deviation (RD) of the overall observed experimental abundance of this OIP relative to the summed ideal value is then calculated, such that comprehensive data at the protein and proteome levels, with high confidence and good reproducibility, were achieved (interpreted as the isotopic envelopes of ionized organic molecules do not overlap on average; and using a computer, claims 96, 111 and 113) (Abstract). Xiao et al. teach that protein characterization is performed with several commercially successful techniques, such as soft ionization (e.g., electrospray ionization and ESI), high-resolution affordable mass analyzers (e.g., Orbitrap), efficient gas-phase dissociation (e.g., collision-induced dissociation (CID), higher-energy collisional dissociation (HCD), electron-transfer dissociation (ETD), and state-of-the-art bioinformatics tools, wherein tandem mass spectrometry has become a state-of-the-art platform for the characterization of high-throughput peptides and proteins, such that the interpretation of tandem mass spectra is a final, yet paramount, step of this platform, such that overlapping isotopic envelopes (OIEs) are very common in these peptide and protein tandem mass spectra because many isotopic envelopes peak in a very narrow m/z range (interpreted as mixtures of organic molecules; an ion-optical instrument; mass spectrometer; interpreting the characterization methods as chemical, physical and/or biological properties including isotopic composition, dipole moment, mass, quadrupole moment; and fragmentation including electric fields, exposure to radiation, ECD and CID to include collision cross-section and ion mobility in gases; and using a computer, claims 96, 103, 106, 109, 116, 120 and 122) (pg. 1, first full paragraph). Xiao et al. teach a resolving method for OIEs based on exact isotopic envelopes computed from the elemental composition of the product ions’ actual amino acids (interpreted as isotopic envelopes do not overlap on average; and identifying an amino acid sequence, claims 96 and 111) (pg. 2, first full paragraph, lines 1-2). Xiao et al. teach that tandem mass spectra from both individual proteins (with direct diffusion) and proteome mixtures (with liquid chromatography separation) can be interpreted automatically, such that initial results from the HCD spectra of myoglobin and E. coli are presented (interpreted a mixture of organic molecules; separating organic molecules; an ion-optical instrument; mass spectrometer; tandem MS as repeating; the mixture is produced by an organism or obtained from a bodily fluid; separation and fragmentation by LC or diffusion based on at least one or two of a chemical, physical and/or biological property including mass, mobility in a medium, and affinity to binding other molecules; fragmentation in mass spec by exposure to radiation; repeated by tandem MS measurement; more than 1536 samples; more than one sample; and a signature of at least one virus, claims 96, 100, 103, 106, 107, 109, 113 and 116-118) (pg. 2, first full paragraph, lines 13-15). Xiao et al. teach that three technical replicate high-energy collisional dissociation (HCD) spectra of myoglobin, with abundances of 1.65E6, 1.61E6 and 1.67E6 were acquired and searched using ProteinGoogle; and that three technical replicates of reverse-phase liquid chromatography (RPLC)-MS/MS datasets from E. coli were acquired, such that total HCD spectra were 16573, 16533 and 16591, wherein ProteinGoogle was used to search the datasets, such that unique proteoforms are identified (interpreted as subjecting to an ion source; MS; fragmenting and separating a mixture of organic molecules; more than one sample; using a computer; and interpreting E. coli spectra as a biomarker of a bacterium, claims 96, 103, 106, 107, 109, 113, 116, 119 and 120) (pg. 2, second and third full paragraphs; and Supplementary Materials, pg. 2, Figures S3-S5). Xiao et al. teach that 128 unique proteoforms were identified from 3 technical replicates, 13 were modified with acetylation, biotinylation, mono-methylation, tri-methylation, O-(pantetheine 4’-phosphoryl), or a combination thereof, such that the PTMs on 12 of these modified proteoforms were uniquely localized with high PTM score where, for example, protein RL7_CCOLI, S1 acetylation and K81 methylation were identified with PTM scores of 25 and 4, such that the scores imply that 25 and 4 matching b or y ions independently define the unique locations of these two modifications as shown in Figure 2 (interpreting identifying unique proteomes as identifying an amino or nucleic acid sequence, claim 123) (pg. 3, first full paragraph; and pg. 4, Figure 2). Xiao et al. teach that OIEs are very common in protein tandem mass spectra, and the efficient resolving of these OIEs is essential for maximizing the matching product ions, improving the confidence in protein identification, and achieving unique localization of PTMs, such that using theoretical isotopic envelopes as a reference, the OIE_CARE method, as implemented in ProteinGoogle, efficiently disentangles OIEs at the raw experimental data level to produce good orthogonality between the experimental and theoretical data, while maximizing the matching product ions and confidence in the protein identification, such that the computationally efficient method can, in principle, be extended to resolve any envelope-type overlapping data for which the corresponding theoretical values are available (interpreted as the isotopic envelopes of ionized organic molecules that comprise different chemical compositions on average do not overlap, claim 96) (pg. 6, last partial paragraph; and pg. 7, first partial paragraph). Xiao et al. teach that a fresh E. coli colony was injected into a flask and cultured overnight, centrifuged, the cell pellet washed, cells were lysed using an ultrasonic disruptor, centrifuged, and the protein concentration of the supernatant measured (interpreted as fragmenting and separating based on one chemical, physical and/or biological characteristic; and the sample is provided by at least one cell, claim 96) (pg. 7, last full paragraph). Xiao et al. teach an RPLC tandem mass spectrometry using HCD of the E. coli intact proteome was performed using a Thermo Scientific Q Exactive mass spectrometer coupled with a Dionex UltiMate 3000 RSLCnano high-performance liquid chromatography (HPLC) system (interpreted as a mixture of organic molecules separated based on a physical or chemical characteristic; and molecular mass, mobility in a medium, affinity of binding, etc., claims 96 and 103) (pg. 8, second full paragraph). Xiao et al. teach that intact protein database search ProteinGoogle, was implemented with the isotopic mass-to-charge (m/z) ratio and envelope fingerprinting (iMEF) search algorithm (interpreted as isotopic envelopes on average do not overlap, claim 96) (pg. 8, third full paragraph, lines 1-3). Xiao et al. teach that the experimental abundance of the OIPs can be resolved independently using the three steps described including the ideal experimental abundance of the OIP is first calculated; second, the RD of the observed experimental abundance of the OIP relative to the corresponding total ideal value is calculated; and the final partitioned individual abundance of the OIP in the ith ion is multiplied by the sum of the one plus the relative deviation (Equation 3) (interpreting OIP resolution as isotopic envelopes on average do not overlap, claim 96) (pg. 8, last full paragraph; and pg. 9, first full paragraph).
Xiao et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 18, 2022 are directed to a 35 USC 103 rejection as being obvious over Xiao et al. However, this rejection does not address the 35 USC 102 anticipation rejection with regard to Xiao et al., such that Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The rejection of claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 is maintained, and claims 117-123 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Gygi et al. (US Patent No. 
8669116, issued March 11, 2014; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615, published October 20, 2005; of record).
Regarding claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123, Gygi et al. teach methods of detecting and quantifying proteins (interpreted as nucleic acid or amino acid sequences, and identifying at least biomarker or marker) by mass spectrometric analysis (interpreted as a fragmentation method; a ion-optical instrument; a mass spectrometer; and separation based on a physical property including molecular mass) using peptide internal standards and provides a highly sensitive way of detecting protein modifications, wherein ubiquitination targets in normal and diseased cells can be evaluated (interpreted as a plurality of cells; and disease), such that individual ubiquitinated polypeptides identified can be used to generate molecular probes diagnostic of a cell state and/or can serve as targets for agents that modulate one or more cellular processes (corresponding to a plurality of organic molecules; separating with respect to physical or chemical properties; molecular mass; subjecting to an ion source; ion-optical instrument; MS; isotopic envelopes on average do not overlap; repeating; cells; nucleic acid or amino acid sequences, and identifying at least one biopolymer; and identifying a biomarker of disease, claims 96, 103, 111 and 113) (Abstract). Gygi et al. teach providing a mixture of different polypeptides (interpreted as a sample) and spiking the mixture with a known quantity of internal standard labeled with a mass-altering label (interpreted as separating a sample with respect to a physical or chemical property); the spiked mixture is treated with protease activity to generate a plurality of peptides including the labeled peptide internal standard and peptides corresponding to the target polypeptide (interpreted as fragmenting samples); a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture (also interpreted as separating a sample with respect to a chemical or physical property); and the labeled peptide internal standard and target peptide are fragmented such as by using multistage mass spectrometry, wherein the ratio of labeled fragments to unlabeled fragments is determined (also interpreted as fragmenting; ionizing; MS; fragmenting based on chemical and physical property of ionization and mass; a mixture of isotopic envelopes of ionized organic molecules comprising different chemical compositions on average do not overlap; from a cell; and repeating, claims 96 and 117) (col 3, lines 19-40). Gygi et al. teach that the method comprises identifying a real or predicted peptide digestion product  of a target polypeptide, determining the amino acid sequence of the peptide digestion product (interpreted as fragmenting by enzymatic digestion, and an amino acid sequence) and synthesizing a peptide having the amino acid sequence, wherein the peptide is labeled with a mass-altering label (interpreted as a plurality of samples) and fragmented by multi-stage mass spectrometry (interpreted as fragmenting, ionizing and MS), and wherein the label is a stable isotope such that a peptide signature diagnostic of the peptide is determined, after one or more rounds of fragmenting (interpreted as repeating), and the signature is used to identify the presence and/or quantity of a peptide of identical amino acid sequence in a sample; and that a labeled peptide is provided which co-elutes with an unlabeled peptide having the same amino acid sequence (e.g., a target peptide) in a chromatographic separation procedure such as HPLC (interpreted as fragmenting; ionizing samples; molecular weight and physical cross section; chemical or physical composition; enzymatic digestion; encompassing ionization; and comprising an amino acid sequence, claim 96, 103, 106, 107, 109, 111, 116, 118 and 120) (col 2, lines 30-46), wherein it is known that in electrospray MS, a liquid effluent of APCI is introduced directly into the ionization source; and that in MALDI analysis, the analyte is co-crystallized with an excess of matrix compound, and that a non-volatile solid material facilitates the desorption and ionization process by absorbing the laser radiation as evidenced by Siuzdak (pg. 58, col 1, first partial paragraph; pg. 58, col 2, first partial paragraph; and pg. 58, col 2, and first full paragraph). Gygi et al. teach that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (corresponding to fragmentation product; isotopic envelopes do not overlap; molecular mass; tagged; and mass-to-charge ratio, claims 96, 103 and 104) (col 12, lines 66-67; and col 13, lines 1-2). Gygi et al. teach that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, wherein if a suitable fragment signature is not obtained at the first stage, additional stages of mass spectrometry are performed until a unique signature is obtained (interpreted as isotopic envelopes of ionized organic molecules with different chemical compositions that on average do not overlap) (col 14, lines 9-15). Gygi et al. teach that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate in which there can be greater than about 100 or about 100,000 different kinds of proteins (interpreting a cellular lysate as a mixture of organic molecules; identifying a disease interpreted as encompassing more than 1536 samples; interpreting MS/MS and MS3 as MS-MS and MSn; repeating after step (b1); isotopic envelopes do not overlap; encompassing more than 1536 samples; identifying a biomarker of disease; an instrument with an ion-optical configuration; and mass spectrometer, claims 96, 100, 113, 116 and 118-121) (col 14, lines 19-26) , wherein it is known that a mass spectrometer determines the mass of a molecule by measuring its mass-to-charge ratio (m/z), such that the spectrum is the result of molecular ionization, ion separation, and ion detection that can provide molecular mass or even structural information as evidenced by Siuzdak et al. (pg. 50, col 1, last partial paragraph; and pg. 50, col 2, first partial paragraph). Gygi et al. teach that conventional mass spectrometry would not be able to distinguish between peptides with different sequences but similar m/z ratios, which tend to co-elute with any labeled standard being analyzed, the use of peptide fragmentation methods and multi-stage mass spectrometry with LC methods, provide a way to detect and quantitate target proteins which are only a small fraction of a complex mixture such as less than about 0.001% of total cellular protein through these diagnostic signatures (interpreted as a mixture of isotopic envelopes of ionized organic molecules comprising different chemical compositions that on average do not overlap; and signatures, claims 96 and 113) (col 6, lines 26-35). Gygi et al. teach peptide internal standards comprise mass-altering labels which are stable isotopes including isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur (col 13, lines 19-23); and where it is known that particles containing specific tags, mass specific adducts, and minor occurrence elemental isotopes are immobilized in the matrix particle and would be released from the particle only by the process during which the attached analyte is desorbed into the mass spectrometer as evidenced by Furutani et al. (interpreted as releasing and ionizing simultaneously) (paragraph [0047], lines 26-35). Gygi et al. teach that fragmentation can be achieved by inducing ion/molecule collisions by a process known as collision-induced dissociation (CID), such that CID is accomplished by selecting a peptide ion of interest with a mass analyzer and introducing that ion into a collision cell, wherein the selected ion collides with a collision gas (typically argon or helium) resulting in fragmentation (interpreted as ion mobility in gas, claims 106, 117 and 122) (col 13, lines 44-52). Gygi et al. teach that eluted peptide ions were detected, isolated, and fragmented on an LCQ-DECA ion trap spectrometer, wherein during elution, peptide ions were constantly detected and selected for sequencing in an automated fashion with one peptide being sequenced on average every 2 seconds (interpreted as identifying an amino or nucleic acid sequence using a computer, claims 111 and 123) (col 37, lines 1-4). Gygi et al. teach that a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture (col 3, lines 31-34). Gygi et al. teach that complexes can be isolated using standard affinity purification; and that the methods further comprise the step of separating the ubiquitinated peptides is performed by at least one round of liquid chromatography, such as reversed-phase liquid chromatography or by HPLC (interpreted as separating based on a chemical, physical and/or biological property) (col 6, lines 21-31). 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting and quantifying proteins by mass spectrometry as exemplified by Gygi et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method isotopic labeling of peptide fragments for detecting and quantifying proteins by mass spectrometry as disclosed by Gygi et al. to include mass-altering labels including stable isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur as disclosed by Gygi et al. with a reasonable expectation of success in creating and/or identifying peptide diagnostic signatures; in readily distinguishing labeled peptides from unlabeled peptides by their ion/mass pattern in the resulting mass spectrum; and/or performing highly selective analysis of complex protein mixtures.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
Applicant’s arguments filed August 18, 2022 with regard to Gygi et al. have been fully considered but they are not persuasive. Please see the discussion supra regarding the Examiner’s response to Applicant’s arguments regarding Gygi et al.


New Objections/Rejections
Claim Objection
	Claim 121 is objected to because of the following informalities: Claim 121 recites an abbreviation such as “MS-MS” and “MSn” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Conclusion
Claims 96, 100, 103, 106, 107, 109, 111, 113 and 116-123 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639